EXHIBIT 10.1



 

SPECIAL PERFORMANCE-BASED CASH INCENTIVE NOTIFICATION LETTER



May __, 2008
 
[Employee Name]
[Title]
 

[Dear [Employee]:
 
 
I am pleased to confirm your participation in a special performance-based cash
incentive arrangement for FY09.  This arrangement is designed to recognize your
unique ability to contribute to HP’s financial results for FY09.

This performance-based cash incentive will be paid upon achievement by HP of
certain levels of cash flow from operations as a percentage of revenue (“CFO%”)
during FY09. The actual CFO% target used under this arrangement will be the same
as the CFO% target set by the HR & Compensation Committee of the Board (“HRC”)
for the Long-Term Cash Program and the Performance-Based Restricted Units for
the FY09 period. The performance bands below will determine final payout, with
linear interpolation for performance between threshold, target and stretch.    

   • The amount of your target award under this arrangement is $[X,XXX,XXX.00].
     • The percentage of cash incentive payable to you under this arrangement
will be determined as follows:




o    Performance at or above stretch:  

150% of target award

o     Performance at target: 

100% of target award

o     Performance at threshold:    30% of target award o     Performance below
threshold:     0% of target award



This award will become payable, if at all, in November 2009, following
certification by the HRC at its November 2009 meeting of FY09 performance
against the CFO% metric.
 
Again, congratulations on this award. We look forward to another year of growth,
as we extend HP’s position as the number one technology company in the world.



Respectfully,
 
 
[Authorized signatory]